                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 COREY VAMPELT FOGG ,

        Petitioner,                                                     ORDER
 v.
                                                               Case No. 19-cv-688-wmc
 MATTHEW MARSKE,

        Defendants.


       Petitioner Corey Vampelt Fogg seeks a writ of habeas corpus pursuant to 28 U.S.C. §

2241. Petitioner has submitted a motion for leave to proceed without prepayment of the filing

fee. (Dkt. # 2). The court cannot consider this motion, however, because it lacks supporting

documentation regarding petitioner’s eligibility for indigent status. For this case to move

forward, petitioner must either pay the $5 filing fee or submit a certified inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of this habeas corpus petition. If petitioner does not submit either the $5 filing fee

or a trust fund account statement before September 17, 2019, the court will assume that

petitioner wishes to withdraw this action voluntarily and will dismiss the petition.




                                            ORDER

       IT IS ORDERED that:

       1.     The motion for leave to proceed without prepayment of the filing fee (Dkt. # 2)

is DENIED at this time.

       2.     No later than September 17, 2019, petitioner Corey Vampelt Fogg shall pay the

$5 filing fee or submit a certified copy of petitioner’s inmate trust fund account statement for
the six-month period from the date of the habeas petition (February 23, 2019 through at least

August 23, 2019).

       3.     If petitioner fails to pay the $5 filing fee, comply as directed, or show cause for

failure to do so, the court will assume the petitioner wishes to withdraw this petition.

              Entered this 26th day of August, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
